Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of the crime of assault in the third degree. Judgment reversed on the law and a new trial ordered on the ground that the trial court erred in excluding the testimony sought to be elicited at folios 104-106, and 118 and 119. Nolan, P. J., Carswell and Johnston, JJ., concur; Adel and Wenzel, JJ., concur in reversal of the judgment but dissent as to ordering a new trial and vote to dismiss the information and to discharge the defendant on the ground that his guilt was not established beyond a reasonable doubt.